DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1, 3-5, 9-11, 13-16, 18, 19 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, prior art failed to disclose or fairly suggest, along with other recited claim limitations,
A device comprising: a substrate trace extending along a major surface of a first substrate, a metal ladder bump extending from an integrated circuit, where the substrate trace has a greater length than the metal ladder bump in a direction parallel to the major surface of the first substrate as amended on 1/12/2021 and as argued on pages 7-11 of the remarks filed on 1/12/2021. Claims 3-5, 9 and 22-26 depend from claim 1 and hence are allowed for the same reason therein. 
Regarding Claim 10, prior art failed to disclose or fairly suggest, along with other recited claim limitations, 
A device comprising, a metal ladder bump extending from a major surface of the integrated circuit chip, the metal ladder bump having a second length and a second width, the first length being greater than the second length, the second width decreasing linearly along a second direction extending away from the integrated circuit chip, the second width being greater than the first width at an interface between the metal ladder bump and the trace, wherein the metal ladder bump and the trace are physically and 
Regarding Claim15, prior art failed to disclose or fairly suggest a device, comprising, along with other recited claim limitations,
a metal ladder bump extending from a major surface of the integrated circuit, the metal ladder bump having a second tapering profile, the trace and the metal ladder bump being physically and electrically coupled together at a first interface, the first interface being free of solder, a width of the metal ladder bump being greater than a width of the trace at the first interface, wherein the trace has a first length, the first length being measured along a first direction, the first direction being parallel to a longitudinal axis of the trace, wherein the metal ladder bump has a second length, the second length being measured along the first direction, the first length being greater than the second length as argued on page 11 of the remarks filed on 1/12/2021. Claims 16, 18, 19 and 21 depend from claim 15 and hence are allowed for the same reason therein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        2/10/2021